JOHNSON, J.,
filed a concurring opinion.
I concur only in the judgment. After pleading guilty to possession of marijuana and pleading not true to the enhancement paragraph in the indictment, appellant elected to have his punishment tried to a jury. Pursuant to Tex. Pen.Code § 12.42(a)(3), the enhancement paragraph, if found to be true, raised Appellant’s possible punishment range from a third degree felony to a second degree felony. The jury found the enhancement allegation to be true and sentenced appellant to 15 years confinement and a $10,000 fine.
The jury charge instructed the jury to determine whether the enhancement allegation was true beyond a reasonable doubt. However, the charge did not contain a definition of reasonable doubt. The Fort Worth Court of Appeals found that such an instruction was required by our decision in Geesa v. State, 820 S.W.2d 154 (Tex.Crim.App.1991), and pursuant to our decision in Reyes v. State, 938 S.W.2d 718 (Tex.Crim.App.1996), reversed and remanded for a new trial. Martinez v. State, 969 S.W.2d 139, 139-141 (Tex.App.-Fort Worth 1998).
We granted the District Attorney’s petition on the following grounds: (1) Does a defendant who does not request an instruction on the definition of “reasonable doubt” at punishment waive any error on appeal? (2) Must a trial court instruct the jury on the definition of “reasonable doubt” at punishment even in the absence of a request for such an instruction? (3) Is a failure to instruct the jury on the definition of “reasonable doubt” at punishment charging error subject to a harm analysis under Almanza and Tex.Code CRiM. PROC. art. 36.19? We granted the State Prosecuting Attorney’s petition on the following ground: When instructing a jury to determine if an enhancement allegation is true beyond a reasonable doubt, does a trial court commit automatic reversible error if it fails to sua sponte define “reasonable doubt?”
The majority finds that our recent decision in Fields, 1 S.W.3d 687, (Tex.Crim.App.1999), “dictates the outcome of this case.” Ante, at 759. However, Fields deals with whether a definition of “reasonable doubt” at the punishment phase is required sua sponte, when the trial court *761instructs the jury, pursuant to Tex.Code Crim. Proc. art. 87.07, § 3(a) & (b), that any extraneous offense must be proven beyond a reasonable doubt before it could be considered. Fields, 1 S.W.3d at 688. In contrast, the instant case deals with whether a definition of “reasonable doubt” at the punishment phase is required sua sponte, when the jury is instructed to determine, pursuant to Tex. Pen.Code 12.42,1 whether the enhancement allegations are true beyond a reasonable doubt. Thus, while Fields can give us some guidance in the instant case, it cannot be said to “dictate” the outcome in this decision.
As we stated in Fields,
The definition of reasonable doubt set out in Geesa applies specifically to the guilt-innocence phase of a trial; although the rules are not of constitutional dimension per se ... [they] serve to implement the constitutional requirement that a criminal conviction cannot stand except upon proof beyond a reasonable doubt.
Fields, 1 S.W.3d at 688 (citing Geesa, 820 S.W.2d at 163 & In re Winship, 397 U.S. 358, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970)) (internal quotation marks omitted). In contrast, for enhancement purposes at the punishment stage, the prosecution is not required to prove the defendant guilty of each element of the prior convictions alleged; that has already done at the previous trials for those offenses. Rather, the prosecution is required to prove beyond a reasonable doubt that the defendant on trial is the same defendant named in each of the alleged felony convictions and, if applicable, that the order of the alleged prior offenses comports with statutory requirements. The burden does not pertain to proving the offense at trial, but rather to establishing the state’s authority to increase the punishment. Enhancement of punishment is based on statute, rather than on a constitutional mandate. Because it is intended to “serve to implement the constitutional requirement,” Geesa is limited to the guilt-innocence phase. It is inapplicable to the punishment phase of trial as to any prior convictions which are offered for enhancement. Therefore, a reasonable-doubt instruction at that phase of trial is not required sua sponte. Therefore, the District Attorney’s second ground for review and the State Prosecuting Attorney’s ground for review should be sustained.
Based on the foregoing, I concur only in the judgment reversing the Court of Appeals.

. See also Ex parte Augusta, 639 S.W.2d 481 (Tex.Crim.App.1982), overruled on other grounds, Bell v. State, 994 S.W.2d 173 (Tex.Crim.App.1999).